Name: COMMISSION REGULATION (EC) No 648/95 of 27 March 1995 on the transport for the free supply to Georgia of common wheat flour pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: foodstuff;  trade;  political geography;  plant product;  organisation of transport;  trade policy
 Date Published: nan

 28 . 3 . 95 | EN I Official Journal of the European Communities No L 68/5 COMMISSION REGULATION (EC) No 648/95 of 27 March 1995 on the transport for the free supply to Georgia of common wheat flour pursuant to Council Regulation (EC) No 1999/94 the places of destination and within the time limits indi ­ cated in Annex I. 3 . The flour will be made available for loading in the following manner :  6 000 tonnes at a Community port situated elsewhere other than in the Mediterranean Sea intended for Georgia :  3 000 tonnes with effect from 2 May 1995, 3 000 tonnes with effect from 8 May 1995 ;  6 000 tonnes at a Community port situated in the Mediterranean Sea intended for Georgia :  3 000 tonnes with effect from 2 May 1 995,  3 000 tonnes with effect from 8 May 1995. The ports will be definitively designated at the time of the award of the supply. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2), and in particular Article 4 (2) thereof, Whereas Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), established the detailed rules applicable to the free supply of agricul ­ tural products provided for by Regulation (EC) No 1999/94 ; whereas, it is appropriate to open a tendering procedure for the supply of 12 000 tonnes of common wheat flour intended for Georgia ; Whereas, in view of the present difficulties in these Republics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products as a single action, by which the whole of the supply should be awarded to a single tenderer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committee, HAS ADOPTED THIS REGULATION : Article 2 1,. In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), Rue de la Loi/Wetstraat 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 10 April 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 10 April 1995, a second closing date for the lodgement of offers shall be 20 April 1995 at 5 p.m. (Brussels time). In this case all of the dates referred to in Article 1 and in Annex I shall be carried forward by 10 days. 2. The offer shall relate to the supply of the total of the quantities referred to in Article 1 ( 1 ). Tenderers, where appropriate, shall take account of the unloading prices in Georgia, fixed by agreement between the authorities in question, referred to in Annex IV. Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 12 000 tonnes (net) of common wheat flour, as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in parti ­ cular Article 2 thereof. 2. The supply costs shall relate to the take over of the flour fob, stowed on the boat, in the ports referred to in paragraph 3, and transport by the appropriate means to (*) OJ No L 201 , 4. 8 . 1994, p. 1 . O OJ No L 280, 29 . 10 . 1994, p. 2. (3) OJ No L 213, 18 . 8 . 1994, p. 3 . (4) OJ No L 325, 17. 12. 1994, p. 15. No L 68/6 fENl Official Journal of the European Communities 28 . 3. 95 Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency of the Member State in which the port of take over is situated shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation. 3. Article 12 ( 1 ) (c) of Regulation (EC) No 2065/94 is not applicable. 4. The tendering security referred to in Article 6 (1 ) (f) of Regulation (EC) No 2065/94 is fixed at ECU 25 per tonne of flour. 5. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 340 per tonne of flour. 6. The securities referred to in paragraphs 4 and 5 shall be lodged in favour of the Commission of the European Communities. Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex III . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1995. For the Commission Franz FISCHLER Member of the Commission 28 . 3. 95 I EN I Official Journal of the European Communities No L 68/7 ANNEX I Georgia 12 000 tonnes of common wheat flour (packaging : sacks of 50 kg ready equipped with slings of one tonne)  port of loading to be designated at the time of award of the supply. Delivery stage : Poti or Batumi (goods unloaded). Final delivery date at the port :  3 000 tonnes for 26 May 1995,  3 000 tonnes for 2 June 1995,  3 000 tonnes for 26 May 1995,  3 000 tonnes for 2 June 1995. One boat per 3 000 tonnes. ANNEX II Place of take-over in Georgia 1 . Port of Poti or Batumi  goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul. Didi Cheivani No 6, Tblisi , Mr Anzar Burdjanadze ; Tel . (7 88 32) 99 86 98 ; telefax (7 88 32) 99 67 40 . No L 68/8 Ien Official Journal of the European Communities 28 . 3 . 95 ANNEX III Regulation (EC) No 648/95 Take-over certificate at the port of Poti/Batumi I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken oyer : Product : Packaging : Total quantity in tonnes (net) : (gross) : Number of 'Big-Bags' : Place and date of take over : Name of boat : Name and address of transport company : Name and address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature and stamp of the authorities 28 . 3 . 95 1 EN I Official Journal of the European Communities No L 68/9 ANNEX IV Transit prices on Georgian territory GEORGIA Products Grain - grab Grain - vacuvator Generalcovered cargo in wagons Discharging cost (per tonne) US $3 US $3,5 US $5